At the March term, 1936, of the circuit court of Bibb county, the grand jury of said county found, and returned into open court, an indictment against this appellant, wherein he was charged with the offense of having transported, in quantities of five gallons or more, liquors or beverages, the sale, possession, or transportation of which was at the time prohibited by law in Alabama, contrary to law. Said offense is made a felony by statute.
On March 24, 1936, the defendant was duly arraigned upon said indictment in open court, and for answer thereto pleads and says that he is guilty; whereupon the court duly adjudged him guilty of the offense as charged in the indictment, and sentenced him to serve an indeterminate term of imprisonment in the penitentiary for a period of not less than fifteen months nor more than twenty-one months.
The record discloses that notwithstanding his plea of guilty he took an appeal to this court, from the judgment of conviction pronounced and entered.
There is no point of decision presented on this appeal, which is rested upon the record proper. It is evident, therefore, that this appeal was for delay only.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.